Name: Council Regulation (EC) NoÃ 560/2005 of 12 April 2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire
 Type: Regulation
 Subject Matter: international affairs;  Africa;  economic conditions
 Date Published: nan

 14.4.2005 EN Official Journal of the European Union L 95/1 COUNCIL REGULATION (EC) No 560/2005 of 12 April 2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60, 301 and 308 thereof, Having regard to Council Common Position 2004/852/CFSP of 13 December 2004 concerning restrictive measures against CÃ ´te d'Ivoire (1), Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2), Whereas: (1) In Resolution 1572 (2004) of 15 November 2004, the UN Security Council, acting under Chapter VII of the Charter of the United Nations and deploring the resumption of hostilities in CÃ ´te d'Ivoire and the repeated violations of the ceasefire agreement of 3 May 2003, decided to impose certain restrictive measures against CÃ ´te d'Ivoire. (2) Common Position 2004/852/CFSP provides for implementation of the measures set out in UN Security Council Resolution 1572 (2004), including the freezing of funds and economic resources of persons, designated by the competent United Nations Sanctions Committee, who constitute a threat to the peace and national reconciliation process in CÃ ´te d'Ivoire, in particular those who block implementation of the Linas-Marcoussis and Accra III Agreements, any other person determined as responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire on the basis of relevant information, any other person who incites publicly hatred and violence, and any other person determined by the Committee to be in violation of the arms embargo also imposed by Resolution 1572 (2004). (3) These measures fall within the scope of the Treaty and, therefore, in order to avoid any distortion of competition, Community legislation is necessary to implement them as far as the Community is concerned. For the purpose of this Regulation, the territory of the Community is deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in the Treaty. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: 1. Sanctions Committee means the Committee of the Security Council of the United Nations which was established pursuant to paragraph 14 of UN Security Council Resolution 1572 (2004); 2. funds means financial assets and benefits of every kind, including but not limited to: (a) cash, cheques, claims on money, drafts, money orders and other payment instruments; (b) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (c) publicly and privately traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (d) interest, dividends or other income on or value accruing from or generated by assets; (e) credit, right of set-off, guarantees, performance bonds or other financial commitments; (f) letters of credit, bills of lading, bills of sale; (g) documents evidencing an interest in funds or financial resources; (h) any other instrument of export-financing. 3. freezing of funds means preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; 4. economic resources means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but can be used to obtain funds, goods or services; 5. freezing of economic resources means preventing the use of economic resources to obtain funds, goods or services in any way, including, but not limited to, by selling, hiring or mortgaging them. Article 2 1. All funds and economic resources owned, or controlled, directly or indirectly, by the natural or legal persons or entities listed in Annex I shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons or entities listed in Annex I. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to circumvent the measures referred to in paragraphs 1 and 2 shall be prohibited. Article 3 1. By way of derogation from Article 2, provided that the competent authorities of the Member States, as listed in Annex II, have notified the Sanctions Committee of their intention to authorise access to such funds and economic resources and have not received a negative decision by the Sanctions Committee within two working days of such notification, they may authorise the release of certain frozen funds or economic resources or the making available of certain frozen funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources concerned are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources. 2. By way of derogation from Article 2, the competent authorities of the Member States as listed in Annex II may authorise the release of certain frozen funds or economic resources or the making available of certain frozen funds or economic resources, after having determined that the funds or economic resources are necessary for extraordinary expenses, provided that they have notified that determination to the Sanctions Committee and that the determination has been approved by that Committee, under the conditions envisaged by paragraph 14(e) of UN Security Council Resolution 1572 (2004). Article 4 By way of derogation from Article 2, the competent authorities of the Member States as listed in Annex II may authorise the release of certain frozen funds or economic resources if the following conditions are met: (a) the funds or economic resources are subject of a judicial, administrative or arbitral lien established prior to 15 November 2004 or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a person or entity listed in Annex I; (d) recognising the lien or judgment is not contrary to public policy in the Member State concerned; (e) the competent authorities have notified the lien or judgment to the Sanctions Committee. Article 5 The relevant competent authority shall inform the competent authorities of the other Member States and the Commission of any authorisation granted under Articles 3 or 4. Article 6 Article 2(2) shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to this Regulation, provided that any such interest, other earnings and payments are frozen in accordance with Article 2(1). Article 7 Article 2(2) shall not prevent the crediting of frozen accounts by financial institutions that receive funds transferred by third parties to the accounts of the persons or entities listed in Annex I provided that any such additions to such accounts are also frozen. The financial institution shall inform the competent authorities about such transactions without delay. Article 8 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy and to the provisions of Article 284 of the Treaty, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 2, to the competent authorities of the Member States listed in Annex II where they are resident or located, and shall transmit such information, directly or through these competent authorities, to the Commission; (b) cooperate with the competent authorities listed in Annex II in any verification of this information. 2. Any additional information directly received by the Commission shall be made available to the competent authorities of the Member State concerned. 3. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Article 9 The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person or entity implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen as result of negligence. Article 10 The Commission and Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts. Article 11 The Commission shall be empowered to: (a) amend Annex I on the basis of determinations made by the Sanctions Committee; and (b) amend Annex II on the basis of information supplied by Member States. Article 12 The Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. The Member States shall notify those rules to the Commission without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 13 This Regulation shall apply: (a) within the territory of the Community, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Community who is a national of a Member State; (d) to any legal person, group or entity which is incorporated or constituted under the law of a Member State; (e) to any legal person, group or entity doing business within the Community. Article 14 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 12 April 2005. For the Council The President J.-C. JUNCKER (1) OJ L 368, 15.12.2004, p. 50. (2) Opinion delivered on 24 February 2005 (not yet published in the Official Journal). ANNEX I List of natural or legal persons or entities referred to in Articles 2, 4 and 7 ANNEX II List of competent authorities referred to in Articles 3, 4, 5, 7 and 8 BELGIUM Federale Overheidsdienst FinanciÃ «n Thesaurie Kunstlaan 30 B-1040 Brussel Fax (32-2) 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be Service public fÃ ©dÃ ©ral des finances TrÃ ©sorerie Avenue des Arts 30 B-1040 Bruxelles Fax (32-2) 233 74 65 E-mail: Quesfinvragen.tf@minfin.fed.be CZECH REPUBLIC Ministerstvo financÃ ­ FinanÃ nÃ ­ analytickÃ ½ Ã ºtvar P. O. BOX 675 JindÃ iÃ ¡skÃ ¡ 14 111 21 Praha 1 tel.: (420-2) 57 04 45 01 fax: (420-2) 57 04 45 02 Ministerstvo zahraniÃ nÃ ­ch vÃ cÃ ­ Odbor spoleÃ nÃ © zahraniÃ nÃ ­ a bezpeÃ nostnÃ ­ politiky EU LoretÃ ¡nskÃ © nÃ ¡m. 5 118 00 Praha 1 tel.: (420-2) 24 18 29 87 fax: (420-2) 24 18 40 80 DENMARK Erhvervs- og Byggestyrelsen Dahlerups Pakhus Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn Ã Tlf. (45) 35 46 62 81 Fax (45) 35 46 62 03 Udenrigsministeriet Asiatisk Plads 2 DK-1448 KÃ ¸benhavn K Tlf. (45) 33 92 00 00 Fax (45) 32 54 05 33 Justitsministeriet Slotholmsgade 10 DK-1216 KÃ ¸benhavn K Tlf. (45) 33 92 33 40 Fax (45) 33 93 35 10 GERMANY Concerning freezing of funds: Deutsche Bundesbank Servicezentrum Finanzsanktionen Postfach D-80281 MÃ ¼nchen Tel.: (49) 89 28 89 38 00 Fax: (49) 89 35 01 63 38 00 Concerning technical assistance: Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D-65760 Eschborn Tel: (49) 61 96 908-0 Fax: (49) 61 96 908-800 ESTONIA Eesti VÃ ¤lisministeerium Islandi vÃ ¤ljak 1 15049 Tallinn Tel: +372 6317 100 Fax: +372 6317 199 Finantsinspektsioon Sakala 4 15030 Tallinn Tel: +372 6680 500 Fax: +372 6680 501 GREECE A. Freezing of Assets Ministry of Economy and Finance General Directory of Economic Policy 5 Nikis Str. GR-105 63 Athens Tel.: (30) 210 333 27 86 Fax: (30) 210 333 28 10 A. Ã Ã ­Ã Ã ¼Ã µÃ Ã Ã · Ã ºÃ µÃ Ã ±Ã »Ã ±Ã ¯Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¯Ã ºÃ ·Ã  5 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: (30) 210 333 27 86 Ã ¦Ã ±Ã ¾: (30) 210 333 28 10 B. Import- Export restrictions Ministry of Economy and Finance General Directorate for Policy Planning and Management Kornaroy Str. GR-101 80 Athens Tel.: (30) 210 328 64 01-3 Fax: (30) 210 328 64 04 Ã . Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã ¯ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã /Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-101 80 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: (30) 210 328 64 01-3 Ã ¦Ã ±Ã ¾: (30) 210 328 64 04 SPAIN DirecciÃ ³n General del Tesoro y PolÃ ­tica Financiera SubdirecciÃ ³n General de InspecciÃ ³n y control de Movimiento y Capitales Ministerio de EconomÃ ­a Paseo del Prado, 6 E-28014 Madrid Tel. (34) 912 09 95 11 SubdirecciÃ ³n General de Inversiones Exteriores Ministerio de Industria Comercio y Turismo Paseo de la Castellana, 162 E-28046 Madrid Tel. (34) 913 49 39 83 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale du TrÃ ©sor et de la politique Ã ©conomique Service des affaires multilatÃ ©rales et du dÃ ©veloppement Sous-direction «Politique commerciale et investissements » Service «Investissements et propriÃ ©tÃ © intellectuelle » 139, rue de Bercy 75572 Paris Cedex 12 Tel. (33) 144 87 72 85 Fax (33) 153 18 96 55 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction gÃ ©nÃ ©rale des affaires politiques et de sÃ ©curitÃ © Direction des Nations unies et des organisations internationales Sous-direction des affaires politiques Tel. (33) 143 17 59 68 Fax (33) 143 17 46 91 Service de la politique Ã ©trangÃ ¨re et de sÃ ©curitÃ © commune Tel. (33) 143 17 45 16 Fax (33) 143 17 45 84 IRELAND United Nations Section Department of Foreign Affairs, Iveagh House 79-80 Saint Stephen's Green Dublin 2. Telephone + 353 1 478 0822 Fax + 353 1 408 2165 Central Bank and Financial Services Authority of Ireland Financial Markets Department Dame Street Dublin 2. Telephone + 353 1 671 6666 Fax + 353 1 679 8882 ITALY Ministero degli Affari esteri Piazzale della Farnesina, 1  00194 Roma D.G.A.S.  Ufficio I Tel. (39) 06 36 91 73 34 Fax (39) 06 36 91 54 46 Ministero dell'Economia e delle finanze Dipartimento del Tesoro Comitato di Sicurezza finanziaria Via XX Settembre, 97  00187 Roma Tel. (39) 06 47 61 39 42 Fax (39) 06 47 61 30 32 CYPRUS Ministry of Commerce, Industry and Tourism 6 Andrea Araouzou CY-1421 Nicosia Tel: (357) 22 86 71 00 Fax: (357) 22 31 60 71 Central Bank of Cyprus 80 Kennedy Avenue CY-1076 Nicosia Tel: (357) 22 71 41 00 Fax: (357) 22 37 81 53 Ministry of Finance (Department of Customs) M. Karaoli CY-1096 Nicosia Tel: (357) 22 60 11 06 Fax: (357) 22 60 27 41/47 LATVIA Latvijas Republikas Ãrlietu ministrija BrÃ «vÃ «bas iela 36 RÃ «ga LV-1395 TÃ lr.: (371) 7016 201 Fakss: (371) 7828 121 LITHUANIA Financial Crime Investigation Service under the Ministry of Interior of the Republic of Lithuania Ã ermukÃ ¡niÃ ³ g. 3 Vilnius LT-01106 Tel. +370 5 271 74 47 Faks. +370 5 262 18 26 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res et de limmigration Direction des relations Ã ©conomiques internationales 5, rue Notre-Dame L-2240 Luxembourg Tel. (352) 478 2346 Fax (352) 22 20 48 MinistÃ ¨re des finances 3, rue de la CongrÃ ©gation L-1352 Luxembourg Tel. (352) 478 2712 Fax (352) 47 52 41 HUNGARY OrszÃ ¡gos RendÃ rfÃ kapitÃ ¡nysÃ ¡g 1139 Budapest, Teve u. 4 6. MagyarorszÃ ¡g Tel./fax: +36-1-443-5554 PÃ ©nzÃ ¼gyminisztÃ ©rium 1051 Budapest, JÃ ³zsef nÃ ¡dor tÃ ©r 2 4. MagyarorszÃ ¡g PostafiÃ ³k: 1369 Pf.: 481. Tel.: +36-1-318-2066, +36-1-327-2100 Fax: +36-1-318-2570, +36-1-327-2749 MALTA Bord ta' Sorveljanza dwar is-Sanzjonijiet Ministeru ta' l-Affarijiet Barranin Palazzo Parisio Triq il-Merkanti Valletta CMR 02 Tel: +356 21 24 28 53 Fax: +356 21 25 15 20 NETHERLANDS De Minister van FinanciÃ «n De Directie FinanciÃ «le Markten/Afdeling Integriteit Postbus 20201 2500 EE DEN HAAG Fax: (31-70) 342 79 84 Tel: (31-70) 342 89 97 AUSTRIA Ã sterreichische Nationalbank Otto Wagner Platz 3 A-1090 Wien Tel.: (+43-1) 404 20-0 Fax: (+43-1) 404 20-7399 POLAND Main authority: Ministerstwo FinansÃ ³w Generalny Inspektor Informacji Finansowej (GIIF) ul. Ã wiÃtokrzyska 12 00-916 Warszawa Polska Tel. (+48-22) 694 59 70 Fax (+48-22) 694 54 50 Coordinating authority: Ministerstwo Spraw Zagranicznych Departament Prawno-Traktatowy al. J. Ch. Szucha 23 00-580 Warszawa Polska Tel. (+48-22) 523 9427/9348 Fax (+48-22) 523 8329 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo do Rilvas P-1350-179 Lisboa Tel.: (351) 21 394 67 02 Fax: (351) 21 394 60 73. MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Avenida Infante D. Henrique n.o 1, C, 2.o P-1100 Lisboa Tel.: (351) 218 82 33 90/8 Fax: (351) 218 82 33 99 SLOVENIA Ministry of Foreign Affairs PreÃ ¡ernova 25 SI-1000 Ljubljana Tel. (386-1) 478 20 00 Faks (386-1) 478 23 41 Ministry of the Economy Kotnikova 5 SI-1000 Ljubljana Tel. (386-1) 478 33 11 Faks (386-1) 433 10 31 Ministry of Defence Kardeljeva pl. 25 SI-1000 Ljubljana Tel. (386-1) 471 22 11 Faks (386-1) 431 81 64 SLOVAKIA Ministerstvo zahraniÃ nÃ ½ch vecÃ ­ Slovenskej republiky HlbokÃ ¡ cesta 2 833 36 Bratislava Tel.: (421-2) 59 78 11 11 Fax: (421-2) 59 78 36 49 Ministerstvo financiÃ ­ Slovenskej republiky Ã tefanoviÃ ova 5 P. O. BOX 82 817 82 Bratislava Tel.: (421-2) 59 58 11 11 Fax: (421-2) 52 49 80 42 FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FI-00161 Helsinki/Helsingfors P./Tfn (358-9) 16 00 5 Faksi/Fax (358-9) 16 05 57 07 SWEDEN Articles 3, 4 and 5: FÃ ¶rsÃ ¤kringskassan S-103 51 Stockholm Tfn (46-8) 786 90 00 Fax (46-8) 411 27 89 Articles 7 and 8: Finansinspektionen Box 6750 S-113 85 Stockholm Tfn (46-8) 787 80 00 Fax (46-8) 24 13 35 UNITED KINGDOM HM Treasury Financial Systems and International Standards 1, Horse Guards Road London SW1A 2HQ United Kingdom Tel. +44 (0) 20 7270 5977 Fax: +44 (0) 20 7270 5430 Bank of England Financial Sanctions Unit Threadneedle Street London EC2R 8AH United Kingdom Tel. +44 (0) 20 7601 4607 Fax: +44 (0) 20 7601 4309 EUROPEAN COMMUNITY European Commission DG External Relations Directorate A: Common Foreign and Security Policy (CFSP) and European Security and Defence Policy (ESDP): Commission Coordination and contribution Unit A 2: Legal and institutional matters, CFSP Joint Actions, Sanctions, Kimberley Process Tel. (32 2) 295 55 85 Fax (32 2) 296 75 63